I concur in the judgment of affirmance in this cause for the reason that I think the Court is without jurisdiction to review the action of the Governor and the Senate as taken in the removal of an officer except to determine whether or not jurisdictional grounds for removal were charged against the officer. See Hardie v. Coleman, 115 Fla. 119, 155 So. 129.
In this case the record shows that the jurisdictional ground of drunkenness was charged, the record showing that the Governor during the session of the Legislature recommended *Page 464 
to the Senate that Hand be removed from office upon the ground that he had been guilty of drunkenness during his then term of office; that the Senate acted upon the recommenation of the Governor and consented to the removal of Hand on the ground stated, satisfied the Constitution in this regard, drunkenness being a ground for removal under Section 15 of Article IV of the Constitution. See also State v. Ledwith, 14 Fla. 220, and State v. Johnson, 30 Fla. 499, 11 So. 855.
The appeal is from order sustaining demurrer to alternative writ. It therefore follows that the judgment should be affirmed.
TERRELL, CHAPMAN, ADAMS and SEBRING, JJ., concur.